At the outset, I have the pleasure to convey to His Excellency Mr. Tijjani Muhammad-Bande my congratulations for his elections as President of the General Assembly at its seventy-fourth session; I also thank Her Excellency Ms. Maria Fernanda Espinosa Garces for her efforts as President of the Assembly at the seventy-third session. In addition, I commend Secretary-General Antonio Guterres for his efforts.
I had hoped to talk today about the efforts made by my country, the Kingdom of Saudi Arabia, a founding member of the United Nations, aimed at fulfilling the purposes and principles of the United Nations Charter, namely, to preserve peace and security for the peoples of the world, achieve prosperity, growth and stability in our region, and pursue noteworthy development and humanitarian action worldwide. I had also hoped to review such economic and social challenges facing our world as poverty, climate change, the spread of diseases and the proliferation of weapons of mass destruction, while highlighting the Kingdom’s positions, perspectives and actions in those areas. I had hoped as well to talk about my country’s ongoing economic development and reforms in various fields, its vision that is seeking to take us back to our true Islamic faith, which rejects extremism in all its forms, and its vision of achieving an advanced and innovative society in all areas, connected and engaged with the world around it and beyond.
However, what I would like to talk about in the General Assembly today is the dangerous and aggressive act that took place on 14 September, which violates the purposes and principles set forth in the United Nations Charter and which threatens the security, stability and prosperity of our region and the world. This dangerous and aggressive act requires that each of us takes a historic stance. This is the subject of my address today.
The reprehensible attacks by 25 cruise missiles and drones against the oil facilities in the Kingdom of Saudi Arabia cut oil production by nearly half, an amount equivalent to 5.7 million barrels per day. These attacks constitute a flagrant violation of international laws and customs, an affront to international peace and security and a significant threat to global oil supplies. Let me repeat that: they constitute a flagrant violation of international laws and customs, an affront to international peace and security and a significant threat to global oil supplies.
We know very well who stood behind that act of aggression, and have invited international experts from the United Nations, and other entities, to investigate and confirm this knowledge. Those who authored the bombings are also responsible for the assaults on commercial tankers in the Gulf of Oman in June and July, the attacks on Abha airport in the Kingdom of Saudi Arabia in July and the Shabwa oilfield in Yemen in August. That same regime hides behind its militias in the most miserable and cowardly manner, holding them responsible for the attacks on Abqaiq and Khurais and, prior to those attacks, on Saudi oil- pumping facilities. The regime in question looks on our States and our peoples as a mere context for enacting its destructive agenda.
We have known that regime quite well for some 40 years. Its only strength is masterminding explosions, destruction and assassinations, not only in our region but throughout the world. Ever since its inception, this regime has carried out terrorist acts in the Kingdom of Saudi Arabia, Bahrain, Kuwait, Lebanon, various European countries and beyond. It assassinated a number of Saudi diplomats in Thailand in 1989 and 1990, and was responsible for the assassination of a Saudi diplomat in Karachi in 2011. May they all rest in peace. In addition, in that same year, the regime tried to assassinate our Ambassador to the United States. It was this regime that assassinated the former Prime Minister of Lebanon, Rafiq Hariri, in the heart of Beirut in 2005. Sadly, the regime in question has continued to operate in this manner to this day. In recent years, we have seen it try to carry out terrorist attacks in Denmark and France, and not a day goes by without violent acts being committed under its auspices in Yemen, Syria, Iraq, Lebanon and elsewhere in the Middle East region.
The most recent attacks have exposed the nature of the Iranian regime to the entire world. We are dealing with a rogue terrorist regime that is threatening international peace and security, as well as energy supplies and the world economy. The recent attacks are a real test of the international community’s will.
The United Nations and the international community as a whole have a historic moral responsibility to take a firm and unified position with regard to Iran. They should apply utmost pressure and use every tool at their disposal to end the aggressive terrorist behaviour of the Iranian regime. Half-measures and partial or interim agreements will not suffice; efforts must be made to change the nature and behaviour of the rogue Iranian regime. Otherwise, peace and security in our region and across the globe, as well as the stability of the world’s economy and energy security, will be left to an unknown fate.
Over the past century, we have seen how policies of appeasement can lead to death and destruction all over the world. In the case of Iran, appeasement policies have led to partial agreements with the regime, and in the past four years have merely invited it to continue or expand its aggressive terrorist activities. The Iranian regime must be confronted by an international community with a unified and resolute stance that can apply maximum pressure until Iran abandons terrorism altogether. We must all confront the Iranian regime realistically and with an awareness of its well-known nature, rather than on the basis of illusions or assumptions that have repeatedly been proved wrong. The truth is that the bloodthirsty Iranian regime poses a threat not just to the peoples of the region but to the security of the whole world. It is a mistake to believe that reaching partial agreements with a view to lifting sanctions, or returning to previous failed agreements, will put the Iranian regime on a path to moderating its actions and ridding the world of its evil.
Anyone who needs proof of the failure of the nuclear deal should look to the crimes committed by the Iranian regime in Syria, which have claimed more than half a million Syrian lives. The Iranian regime has participated in their murder, either directly or through its agents and its support for militias such as the terrorist organization Hizbullah. Anyone who needs further proof should take a look at the wreckage of the more than 250 ballistic missiles that have been fired at citizens of the Kingdom of Saudi Arabia. The United Nations has recognized that those missiles were provided by the Iranian regime to the militias it sponsors in Yemen, in blatant violation of Security Council resolutions 2216 (2015) and 2231 (2015). Anyone who needs further proof should look at the party that is responsible for obstructing a peaceful settlement of the situation in Yemen, violating international resolutions, targeting civilians, threatening maritime navigation in vital waterways and preventing humanitarian access. The rogue Iranian regime has used the revenues it has obtained from the implementation of the nuclear deal to finance its aggressive terrorist activities. It is therefore incumbent on the international community to cut off the regime’s sources of financing, which will be the best and most peaceful way to compel it to renounce its militias, stop developing ballistic missiles and end its destabilizing activities in the region and around the world.
It is now up to us to assume this historic responsibility. The credibility of the United Nations and the entire world is at stake. The Iranian regime must be forced to choose between two options — become a normal State that respects international laws and norms or face a united international front of pressure and deterrence. My country — the land of the two Holy Mosques and the place to which Muslims turn to pray — has never been a proponent of war, but it will not hesitate to defend its holy sites and sovereignty if it has to.
